DETAILED ACTION
	This is the first Office action on the merits. Claim 1 is currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "42" and "43" have both been used to designate control section of the shaft sleeve. 
The drawings are objected to because reference characters "51" and "52" are used to designate the outer and inner rings, respectively, but reference character "51" should be used to designate the inner ring and reference character "52" should be used to designate the outer ring, according to the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On Page 4 line 6, the term “extending” should be written - -extends- -;
On Page 4 line 12, the term “31comprise” should be written - -31 comprises- -;
On Page 4 line 13, the phrase “13 ,a outer” should be written  - -13, an outer- -;
On Page 4 line 19, the phrase “bearing 50 mounted” should be written - -bearing 50 is mounted- -;
On Page 4 line 20, reference character “42” is used to designate control section, but on page 4 line 13 reference character “43” is used to designate control section;
On Page 5 line 15, “40” is used to designate chainring seat, but on page 4 line 3 reference character “30” is used to designate chainring seat.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102017128624 B3 (Chen) in view of US 20040094382 A1 (Miura et al.) and US Patent 6,588,564 (Jager et al.).
Regarding Claim 1, Chen discloses (Para. [0002]-[0027]; Figs. 1-11) a bicycle hub structure comprising: a hub seat (hub retainer 10) having an assembling space (mounting chamber 11) comprising a bearing piece (not labeled but shown in Fig. 4 between hub 10 and shaft 12 similar to bearings 23) and a shaft (12), an end of the shaft extending out of the assembling space (11), and an opened end of the assembling space having an inner threaded section (thread portion 111); an interlocking ring (coupling ring 13) having an outer threaded section (thread portion 132) corresponding to the inner threaded section of the assembling space and an inner surface (coupling surface 131); a chainring seat (sprocket retainer 20) having a chamber  (connection hole 211) assembled with a bearing piece (not labeled but shown in Fig. 4 between retainer 20 and shaft 12 similar to bearings 23) for connection with the shaft (12), and an opened end of the chamber comprising an inner threaded section (Para. [0019]); a shaft sleeve (coupling bushing 22) having a shaft hole (through hole shown in Fig. 2) jacketing onto the shaft (12), an outer threaded section (mounting section 221), and a control section (locking section 222) smaller than the outer threaded section (section 222 is smaller in diameter than mounting section 221); and a one-way bearing (bearing assembly 30) comprising a ring (basket collar 31) and a plurality of engaging blocks (wedges 32) disposed within the ring (31), an elastic piece (elastic element 33) disposed between the blocks and ring, configured for restricting the engaging blocks (Para. [0020]), the one-way bearing (30) mounted between the inner surface of the interlocking ring (coupling ring 13) and the control section (locking section 222) of the shaft sleeve (Para. [0021]-[0027]).
Chen does not disclose the one-way bearing comprising an inner ring and an outer ring.
However, Miura et al. teaches (Para. [0032]-[0058]; Figs. 1-7B) a one-way bearing (clutch) comprising an inner ring (inner side cage 5) and an outer ring (outer side cage 4) with a plurality of engaging blocks (sprags 3) disposed in between the rings (4, 5), and an elastic piece disposed between the rings (4, 5) configured for restricting the engaging blocks (3). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the one-way bearing disclosed by Chen to include an additional ring, or cage, such as taught by Miura et al., in order to increase stability of the bearing.
Chen and Miura et al. do not disclose strengthening surface treatments.
However, Jager et al. teaches (col. 4 lines 28-37, col. 9 lines 14-21; Figs. 1-5c) a bicycle hub assembly wherein at least a part of the areas which transfer force in the hub may tempered through a surface treatment.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hub structure disclosed by Chen, as modified by Miura et al., to include a strengthening surface treatment, such as taught by Jager et al., in order to increase the service life and load capacity of the components.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose bicycle hubs similar to Applicant's invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617